DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claim 1 has been amended, claim 2 has been canceled, and claim 1 remains pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/28/2020. It is noted, however, that applicant has not filed a certified copy of the 202020677581.3 application as required by 37 CFR 1.55.
	See the Notice mailed 03/09/2021 regarding the Improper Submission of Request to Retrieve Electronic Priority Application(s) Under 37 CFR 1.55(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNulty (US 1,444,747) in view of Dushey et al. (US 2013/0333243), herein Dushey.
Regarding claim 1, McNulty discloses a shoe for massaging, comprising: a sole, a vamp (upper 10, 11) mounted on the sole, and a correction band (strip 16) with both ends installed to an inner side of the vamp and a top side of the sole respectively (Fig. 3); the elastic correction band comprising a fixed part disposed separately on both sides of the correction band, and the fixed part at an upper end of the elastic correction band being fixedly installed onto an inner side of the vamp, and the fixed part at a lower end of the elastic correction band being fixedly installed onto a top side of the sole (page 1, lines 58-75; Fig. 1-3). The sole comprises an outsole (tread member 19 and outer sole 27), an insole (insole 14) installed onto a top side of the outsole, an aperture (slit 18) formed on the insole, and the lower end of the elastic correction band passing through the aperture and being folded and fixed to a back side of the insole (page 1, lines 71-75; Fig. 3).
McNulty does not disclose that the correction band is elastic. Dushey teaches a shoe having bands (toe separator elements 21-24) extending between the toes. The bands may be formed of an elastic material (such as memory foam), in order to use a material which is comfortable and which resists wear and degradation (paragraphs 0007-0011, 0035; Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the correction band of McNulty of an elastic material (such as memory foam), as taught by Dushey, in order to use a material which is comfortable and which resists wear and degradation.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
McNulty does not disclose that the correction band has a massage area configured to be defined in the middle of an outer surface of a side of the hallux, and a plurality of massage bumps disposed on the massage area. Dushey further teaches that the bands may have a massage area (including at a location configured to be in the middle of a side of the correction band), the massage area including a plurality of bumps. The massage area acts to stimulate blood flow in between the toes and effect a massaging function (paragraph 0022, 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a massage area with massage bumps, as taught by Dushey, to the correction band of McNulty in order to stimulate blood flow in between the toes and effect a massaging function.
Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
Applicant argues that McNulty does not disclose "the elastic correction band comprising a massage area configured to be defined in the middle of a side of the elastic correction band, and a plurality of massage bumps disposed on the massage area" (Arguments pages 4 and 5). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). McNulty discloses a correction band, but is not relied upon to teach a massage area or massage bumps. Dushey clearly teaches a band located between the toes of a wearer which includes a massage area and massage bumps (paragraph 0022, 0039)
Applicant argues that Dushey does not disclose the specific massage area with the plurality of massage bumps facing the hallux (Arguments page 5). However, Dushey clearly teaches that “the fabric surface used in the toe separators may have bumps or other texture irregularities” (paragraph 0022). Dushey further teaches that the fabric surface extends on all lateral sides of the toe separators, including the area in the middle of a side of the toe separator (paragraphs 0036-0037; Fig. 2, 3, 7A, 7D). Therefore, the massage area would extend in the claimed location, in the middle of a side of the correction band (or toe separator). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732